

NORTH CENTRAL BANCSHARES, INC.
2006 STOCK INCENTIVE PLAN


STOCK OPTION AGREEMENT
 
 

--------------------------------------------------------------------------------

Name
 
_____________________________
Social Security Number
     
 

--------------------------------------------------------------------------------

Street Address 
     
___________________________
___________________
______________
City
State
Zip Code

 
This Stock Option Agreement is intended to set forth the terms and conditions on
which a Stock Option has been granted under the North Central Bancshares, Inc.
2006 Stock Incentive Plan. Set forth below are the specific terms and conditions
applicable to this Stock Option. Attached as Exhibit A are its general terms and
conditions.


 
Option Grant
 
 
(A)
 
 
(B)
 
 
(C)
 
 
(D)
 
 
(E)
 
 
Grant Date:
 
         
 
Class of Optioned Shares*
 
 
Common
 
 
Common
 
 
Common
 
 
Common
 
 
Common
 
 
No. of Optioned Shares*
 
         
 
Exercise Price per Share*
 
         
 
Option Type (ISO or NQSO)
 
         
 
VESTING:
 
         
 
Earliest Exercise Date*
 
         
 
Option Expiration Date*
 
         



* Subject to adjustment as provided in the North Central Bancshares, Inc. 2006
Stock Incentive Plan and Exhibit A attached hereto.


By signing where indicated below, North Central Bancshares, Inc. (the “Company”)
grants this Stock Option upon the specified terms and conditions, and the
Recipient acknowledges receipt of this Stock Option Agreement, including Exhibit
A, and agrees to observe and be bound by the terms and conditions set forth
herein.
 
NORTH CENTRAL BANCSHARES, INC.      
  RECIPIENT                                                             
By:
     
Name:
 
Name:
 
Title:
   

 
INSTRUCTIONS: This Stock Option Agreement should be completed by or on behalf of
the Compensation Committee. Any blank space intentionally left blank should be
crossed out. An option grant consists of a number of optioned shares with
uniform terms and conditions. Where options are granted on the same date with
varying terms and conditions (for example, varying exercise prices or earliest
exercise dates), the options should be recorded as a series of grants each with
its own uniform terms and conditions.



--------------------------------------------------------------------------------



 EXHIBIT A
NORTH CENTRAL BANCSHARES, INC.
2006 STOCK INCENTIVE PLAN


STOCK OPTION AGREEMENT


General Terms and Conditions


Section 1.  Option Size and Type.  The number of shares of Common Stock, par
value $.01 per share (“Shares”) that have been optioned to you is specified in
this Stock Option Agreement.   If the “Option Type” shown for your Options is
“ISO”, then your Options have been designed with the intent that they qualify to
the maximum permissible extent for the special tax benefits applicable to
incentive stock options under the Internal Revenue Code of 1986.  If the “Option
Type” shown for your Options is “NQSO” or is blank, incentive stock option tax
treatment is not applicable.


Section 2.  Exercise Price.  The Exercise Price for your Options is the price
per Share at which you may acquire the Shares that have been optioned to you and
is specified in this Stock Option Agreement.  As a general rule, the Exercise
Price for your Option will not change unless there is a stock split, stock
dividend, merger or other major corporate event that justifies an adjustment
under section 9.3 of the Plan.


Section 3.  Vesting.


(a)  Earliest Exercise Date.  You may not exercise your Options until they are
vested.  The date on which your Options become vested is specified in this Stock
Option Agreement as the Earliest Exercise Date.  As a general rule, you must be
in the service of the Company on an Earliest Exercise Date in order to be vested
in the Options that vest on that date.  You may acquire the Shares that have
been optioned to you by exercising your Options at any time during the period
beginning on the Earliest Exercise Date and continuing throughout the Exercise
Period.  You may exercise vested Options by completing and filing the Notice of
Exercise of Stock Option that is attached to this Stock Option Agreement as
Appendix A and by following the procedures outlined therein or by following
procedures specified by the Company.


(b)  Forfeitures.  If you terminate service with the Company prior to an
Earliest Exercise Date, you will forfeit any Options that are scheduled to vest
on that date.  When you forfeit Options, you relinquish any and all rights that
you have to acquire the Options.
 
(c)  Accelerated Vesting.  All of your outstanding Options that have not
previously vested and that are scheduled to vest during the six-month period
beginning on the date of your termination of service due to your death or
Disability, will become fully and immediately vested on the date of your
termination due to your death or Disability, without any further action on your
part.  In addition, an outstanding option that has not been forfeited on the
date on which a Change in Control occurs shall, on such date, be 100%
vested.  In addition, in the event of your termination that is not a Termination
for Cause or in the event of your resignation with “Good Reason” (as defined
below), an outstanding Option that has not been forfeited will be 100% vested on
the date your service with your Employer terminates.  If vesting accelerates,
the accelerated vesting date will be the applicable Earliest Exercise Date.  You
may designate a beneficiary to inherit your rights to any vested, unexercised
Options that are outstanding to you at your death using the Beneficiary
Designation attached as Appendix B.  You will be considered to have “Good
Reason” for a voluntary resignation if: the effective date of resignation occurs
within ninety (90) days after any of the following: (a) the failure of  the
Board of Directors to appoint or re-appoint or elect or re-elect you to your
position(s) with your Employer; (b) the failure of the stockholders of your
Employer to elect or re-elect you or the failure of the Board of Directors (or
the nominating committee thereof) to nominate you for such election or
re-election; (c) a material failure by your Employer, whether by amendment of
its charter, or by-laws, action of the Board of Directors or the Employer’s
stockholders or otherwise, to vest you in the functions, duties, or
responsibilities prescribed in an employment or retention agreement; provided
that you shall have given notice of such material adverse effect to your
Employer, and your Employer has not fully cured such failure within thirty
(30) days after such notice is deemed given; (d) any reduction of your rate of
base salary in effect from time to time; provided that you shall have given
notice of such material adverse effect to your Employer, and your Employer has
not fully cured such failure within thirty (30) days after such notice is deemed
given; (e) any change in the terms and conditions of any compensation or benefit
program in which you participate which, either individually or together with
other changes, has a material adverse effect on the aggregate value of your
total compensation package; provided that you shall have given notice of such
material adverse effect to the your Employer, and your Employer has not fully
cured such failure within thirty (30) days after such notice is deemed given;
(f) any material breach by your Employer of any term, condition or covenant
contained in an employment or retention agreement; provided that you shall have
given notice of such material breach to your Employer, and your Employer has not
fully cured such failure within thirty (30) days after such notice is deemed
given.
 
(d) Definition of Service. For purposes of determining the vesting of your
Options, you will be deemed to be in the service of the Company for so long as
you serve in any capacity as a common-law employee, non-employee director or
consultant of the Company or the Bank.


Section 4.  Exercise Period.


(a)  General.  You will have the right to purchase all or any portion of your
Option at any time during the period (“Exercise Period”) beginning on the
applicable Earliest Exercise Date and ending on the earliest to occur of the
following dates:


(i)  the Option Expiration Date specified in this Stock Option Agreement;


(ii) the date and time of your termination of service with the Company due to
(A) a voluntary resignation that is in anticipation of a Termination for Cause
or (B) a discharge that is a Termination for Cause;


(iii)  the last day of the ten-year period commencing on the date on which the
Option was granted.



(b)  ISOs.  To qualify for the favorable tax treatment accorded to incentive
stock options, you must exercise any Options that are designated as ISOs within
three months after you terminate service as a common-law employee of the Company
and its subsidiaries for any reason other than death or Disability, within one
year after you terminate service as a common-law employee due to your Disability
or death.  If they are exercised later, they will be subject to tax as if they
were designated as NQSOs.


Section 5.  No Right to Continued Service.  Nothing in this Stock Option
Agreement or any action of the Board or Committee with respect to this Stock
Option Agreement shall be held or construed to confer upon you any right to a
continuation of service by the Company.  You may be dismissed or otherwise dealt
with as though this Stock Option Agreement had not been entered into.


Section 6.  Taxes.  Where any person is entitled to receive Shares pursuant to
the exercise of the Option granted hereunder, the Company shall have the right
to require such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Section 7. Notices.  Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If to the Company:


North Central Bancshares, Inc.
c/o First Federal Savings Bank of Iowa
825 Central Avenue
Fort Dodge, Iowa  50501


Attention:  Corporate Secretary


If to the Recipient, to the Recipient's address as shown in the Company's
records.


Section 8. Restrictions on Transfer.  The Options granted hereunder shall not be
transferable by the Recipient other than by will or by the laws of descent and
distribu­tion, to a Family Member or as otherwise permitted by the Plan.


Section 9.  Successors and Assigns.  This Stock Option Agreement shall inure to
the benefit of and shall be binding upon the Company and you and the Company’s
and your respective heirs, succes­sors and as­signs.


Section 10.  Construction of Language.  Whenever appro­priate in the Stock
Option Agreement, words used in the singular may be read in the plural, words
used in the plural may be read in the singular, and words importing the
masculine gender may be read as refer­ring equally to the feminine or the
neuter.  “You” means the Stock Option Recipient named on the Stock Option
Agreement. Any reference to a section shall be a reference to a section of this
Stock Option Agreement, un­less the context clearly indicates
otherwise.  Capitalized terms not speci­fically defined herein shall have the
meanings assigned to them under the Plan, as amended from time to time.


Section 11. Governing Law.  This Stock Option Agreement shall be con­strued,
administered and enforced according to the laws of the State of Iowa without
giving effect to the conflict of laws principles thereof, except to the extent
that such laws are preempted by the federal law.  The federal and state courts
located in Des Moines, Iowa shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of this Stock Option
Agreement.  By accepting this Stock Option Agreement, you agree to submit
yourself, and any such legal action as you shall bring under the Plan, to the
sole jurisdiction of such courts for the adjudication and resolution of any such
disputes.


Section 12.  Amendment.  This Stock Option Agreement may be amended, in whole or
in part and in any manner not inconsistent with the provisions of the Plan, at
any time and from time to time, by written agreement between the Company and
you.


Section 13.  Plan Provisions Control.  This Stock Option Agreement and the
rights and obligations created hereunder shall be subject to all of the terms
and conditions of the Plan.  In the event of any conflict between the provisions
of the Plan and the provi­sions of this Stock Option Agreement, the terms of the
Plan, which are incor­porated herein by reference, shall control.  By signing
this Stock Option Agreement, you acknowledge receipt of a copy of the Plan.  You
acknowledge that you may not and will not rely on any statement of account or
other communication or document issued in connection with the Plan other than
the Plan, this Stock Option Agreement, and any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Stock Option Agreement.



--------------------------------------------------------------------------------


 
APPENDIX A TO STOCK OPTION AGREEMENT
NORTH CENTRAL BANCSHARES, INC.
2006 STOCK INCENTIVE PLAN
 
Notice of Exercise of Stock Option
Use this Notice to inform North Central Bancshares, Inc. that you are exercising
your right to purchase shares of common stock (“Shares”) of North Central
Bancshares, Inc. pur­suant to an option (“Option”) granted under the North
Central Bancshares, Inc. 2006 Stock Incentive Plan (“Plan”).  If you are not the
person to whom the Option was granted (“Option Recipient”), you must attach to
this Notice proof of your right to exercise the Option granted under the Stock
Option Agreement.  This Notice should be personally delivered or mailed by
certified mail, return receipt requested to: North Central Bancshares, Inc., c/o
First Federal Savings Bank of Iowa, Fort Dodge, Iowa
50501  Attention:  Corporate Secretary.  The effective date of the exercise of
the Option shall be the earliest date practicable following the date this Notice
is received by North Central Bancshares, Inc. but in no event more than three
days after such date (“Effective Date”).  Except as specifical­ly provided to
the con­trary herein, capitalized terms shall have the meanings as­signed to
them under the Plan, as amended from time to time.
 
OPTION INFORMATION  Identify below the Option that you are exercising by
providing the following information from the Stock Option Agreement.
Name of Option
Recipient:__________________________________________________________
Option Grant Date:________________, __________ Exercise Price per
share:     $_________.____
                                                      (Month and
Day)         (Year)
EXERCISE PRICE Compute the Exercise Price below and select a method of payment.
Total Exercise
Price________________      x          $__________.______   =     $___________________________
                                                     (No. of
Shares)                         (Exercise
Price)                              Total Exercise Price
Method of Payment




 
o
I enclose a certified check, money order, or bank draft pay­able to the order
of North Central Bancshares, Inc. in the amount of  $                    
 
o
I enclose Shares duly endorsed for transfer to North Central Bancshares, Inc.
with all stamps attached and having a fair market value of $                    
 
¨
 
Return a number of shares from any Option exercised with an aggregate built-in
gross [defined as $                     fair Market Value on the date of
exercise ____the Exercise Price equal to Total Exercise
Price  $                                              



ISSUANCE OF CERTIFICATES
I hereby direct that the stock certificates representing the Shares purchased
pursuant to the above instructions be issued to the following person(s) in the
amount specified below:



Name and Address
 
Social Security No.
 
No. of Shares
   
 
            -     -                                    
 
       
 
            -     -                                    
 
   



WITHHOLDING ELECTIONS For Employee Option Recipients with Non-Qualified Stock
Options only.  Beneficiaries should not complete.
I understand that I am responsible for the amount of federal, state and local
taxes required to be withheld with respect to the Shares to be issued to me
pursuant to this Notice, but that I may request North Central Bancshares, Inc.
to retain or sell a sufficient number of such Shares to cover the amount to be
withheld.  I hereby request that any taxes required to be withheld be paid in
the following manner [check one]:
    ¨  With a certified or bank check that I will deliver to North Central
Bancshares, Inc. on the day after the Effective Date of my Option exercise.
    ¨         With the proceeds from a sale of Shares that would otherwise be
distributed to me.
    ¨         By retaining Shares that would otherwise be distributed to me.
I understand that the withholding elections I have made on this form are not
binding on the Compensation Committee, and that the Compensation Committee will
decide the amount to be withheld and the method of withholding and advise me of
its decision prior to the Effective Date.  I further understand that the
Compensation Committee may request additional information or assurances
regarding the manner and time at which I will report the income attributable to
the distribution to be made to me.  I further understand that if I have elected
to have Shares sold to satisfy tax withholding, I may be asked to pay a minimal
amount of such taxes in cash in order to avoid the sale of more Shares than are
necessary.
 
COMPLIANCE WITH TAX AND SECURITIES LAWS



S
I
G
N
H
E
R
E
 
 
 
I understand that I must rely on, and consult with, my own tax and legal counsel
(and not North Central Bancshares, Inc.) regarding the application of all laws
-- particularly tax and securities laws -- to the transactions to be effected
pursuant to my Option and this Notice.  I understand that I will be responsible
for paying any federal, state and local taxes that may become due upon the sale
(including a sale pursuant to a “cashless exercise”) or other disposition of
Shares issued pursuant to this Notice and that I must consult with my own tax
advisor regarding how and when such income will be reportable.
      ____________________________________________________________________________________
                                             Signature                              Date
 

 
Internal Use Only
Received  [check
one]:                                                                           G  By
Hand   G  By Mail Post Marked 
____________________
 Date of Post Mark
 
_____________________________________________                                 ______________________________
Authorized Signature                                Date of Receipt


--------------------------------------------------------------------------------



APPENDIX B TO STOCK OPTION AGREEMENT
NORTH CENTRAL BANCSHARES, INC.
2006 STOCK INCENTIVE PLAN


Beneficiary Designation Form


GENERAL
INFORMATION
 
Use this form to designate the Beneficiary(ies) who will receive vested stock
options outstanding to you at the time of your death.
Name of Person
Making Designation _______________________________
 
Social Security Number   _______C_____C_______
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal
share.  If any designated Beneficiary predeceases you, the shares of each
remaining Beneficiary in the same class (primary or contingent) shall be
increased proportionately.
A.  PRIMARY BENEFICIARY(IES).  I hereby designate the following person(s) as my
primary Beneficiary(ies), reserving the right to change or revoke this
designation at any time prior to my death:



 
Name
 
 
Address
 
 
Relationship
 
 
Birth Date
 
 
Share
               
 
 %
               
 
 %
               
 
 %
 Total   =   100%



B.  CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as
my contingent Beneficiary(ies) to receive benefits only if all of my primary
Beneficiaries should predecease me, reserving the right to change or revoke this
designation at any time prior to my death with respect to all outstanding Stock
Options:
 
Name
 
 
Address
 
 
Relationship
 
 
Birth Date
 
 
Share
               
 
 %
               
 
 %
               
 
 %
 Total   =   100%



S
I
G
N
 
 
H
E
R
E
 
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of North Central
Bancshares, Inc. prior to my death.  I also understand that an effective
Beneficiary Designation revokes my prior designation(s) with respect to all
outstanding Stock Options under the 2006 Stock Incentive Plan or any prior or
subsequent stock option plan, prepaid by assignment of North Central Bancshares,
Inc.
 
 
 
_____________________________________             _______________________
Your
Signature                                                                     Date
 
 

 Internal Use Only
This Beneficiary Designation was received by the Corporate Secretary of North
Central Bancshares, Inc. on the date indicated.
 
 
 
Comments
 
By                                                                            
           Authorized Signature
                        
Date   
 